Citation Nr: 0008556	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  99-10 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

The following issues have been certified to be in apppellate 
status:

1. Entitlement to service connection for amputation of the 
right thigh and foot.

2.  Entitlement to a rating in excess of 20 percent for 
postoperative residuals of a fracture of the right os calcis 
with arthritis.

3.  Entitlement to a temporary total evaluation because of 
treatment for a service-connected condition requiring 
convalescence.

4.  Entitlement to financial assistance for purchase of an 
automobile and adaptive equipment.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from July 1957 to June 1960.

These matters arise before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to the veteran's above-noted claims.


REMAND

In a statement in support of his claim dated in March 2000, 
the veteran requested a hearing before a Member of the Board.  
To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

Arrangements should be made for the 
veteran to have a hearing before a member 
of the Board at the regional office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 3 -


